Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 12/22/2021.
Claims 1, 4-5, 8 and 10 are amended, and claim 6 is canceled.
Claims 1-5 and 7-10 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng(U.S. Pat. Appl. Publ. 2006/0121337; cited on IDS) in view of Kirby(U.S. Pat. Appl. Publ. 2014/0305602; cited on IDS).

Regarding claim 1, Cheng discloses a remote control roller blind(see Figs. 2 and 3), said motorized roller blind comprising:
a headrail(1, 2), wherein said headrail comprises a battery compartment (4) for holding a battery (43) configured to power said blind(5), wherein said battery compartment comprises a battery space(see Fig. 5), a closable lid (4) movable between a closed position(see Fig. 4) in which said battery space is closed from the surroundings and an open position(see Fig. 5) in which said battery space is opened to the surroundings, and a battery tray(portion holding the battery in place, see Fig.5) arranged to hold a battery(see Fig. 5), wherein said battery tray is rigidly connected to 
Cheng lacks the blind being a roller blind.
Kirby discloses a roller blind having a roller blind used with a headrail and a battery compartment.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the blind of Cheng with the roller blind of Kirby, given that the simple substitution of one expedient for another would obtain the predictable results of a moveable blind to cover a window.

Regarding claim 2, Cheng and Kirby disclose the motorized roller blind according to claim 1, wherein said battery tray comprises a battery connector (45, see para. [0019]) for electrically connecting the battery to said motor(6).
Regarding claim 3, Cheng and Kirby disclose the motorized roller blind according to clam 1, wherein said closable lid is pivotable about a vertical pivot axis (see Fig. 5, the lid pivots vertically out of the headrail and is considered to meet the claim limitation) between said closed position and said open position(see Figs. 4-6).

Regarding claim 5, Cheng and Kirby disclose the motorized roller blind according to claim 3, wherein said battery connector is arranged adjacent to said vertical pivot joint(see Fig. 5, the connector is near the pivot and meets the claim limitation).
Regarding claim 7, Cheng and Kirby disclose the motorized roller blind according to claim 1, wherein said battery tray comprises a through-hole (Fig. 2 shows three tab sections maintain the battery within the compartment, the area between the tabs is considered a throughhole meeting the claim limitation) extending therethrough.
Regarding claim 8, Cheng and Kirby disclose the motorized roller blind according to any one of the preceding claims claim 1, wherein said closable lid comprises a snap- fit closing device (41, see para. [0019]) for locking the closable lid in a closed position.
Regarding claim 9, Cheng and Kirby disclose the motorized roller blind according to claim 1, further comprising at least one bracket (see Fig. 4) connected to said headrail(see Figs. 1A and 1C).
Regarding claim 10, Cheng and Kirby disclose the motorized roller blind according to claim 9, but lacks the at least one bracket comprises a first side bracket and a second side bracket, wherein said first and second side brackets are connected to said headrail.
It would have bene obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the blind of Cheng and Kirby with brackets, 
Regarding claim 11, Cheng and Kirby disclose the motorized roller blind according to claim 1, wherein said motorized roller(of Kirby) comprises a roller body (122) extending longitudinally in a direction between a first end and a second end (see Fig.1A) of said headrail(130), and a motor (118), said motor being positioned inside said roller body(see Figs. 1A and 1C) in a position adjacent to said first end of said headrail.

Response to Amendment
	Applicant’s arguments have overcome the previous rejections under 35 USC 112 and 102, and previous rejections of claim 6.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully and carefully considered. 
Applicant’s argument that Cheng and Kirby(relied upon for roller blind) fail to disclose “a battery tray that comprises a substantially horizontal surface arranged to support a battery when the lid is in both the open position and the closed position” is not persuasive.  As discussed in the above rejection, the area holding and supporting the battery is considered to inherently have a surface having at least some horizontal features and is therefore considered to meet the claim limitation.  This horizontal surface is maintained when the lid is in the closed and open positions(see Fig. 5).
Applicant’s arguments regarding the 112 rejections are moot as the rejections have been withdrawn.
 Applicant’s arguments regarding the 102 rejections are moot as the rejections have been withdrawn.
Applicant’s arguments regarding the rejections of claim 6 are moot as the claim has been canceled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/